COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


JOHN A. FULCHER
                                                 MEMORANDUM OPINION *
v.   Record No. 0382-97-1                            PER CURIAM
                                                   AUGUST 12, 1997
LINDA S. FULCHER


            FROM THE CIRCUIT COURT OF GLOUCESTER COUNTY
                       John M. Folkes, Judge

           (Dana L. Gay; Duty, Duty and Gay, on briefs),
           for appellant.
           (Breckenridge Ingles; Martin, Ingles &
           Ingles, on brief), for appellee.



     John A. Fulcher (husband) appeals the decision of the

circuit court awarding a divorce to Linda S. Fulcher (wife) on

the ground of cruelty.   Husband contends that the trial court

erred because (1) there was insufficient evidence to prove

cruelty; and (2) there was evidence of wife's fault through

adultery and financial irresponsibility.   Upon reviewing the

record and briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the decision of

the trial court.   Rule 5A:27.

     The evidence was heard by the commissioner in chancery, who

found that wife proved her ground of divorce by clear and

convincing evidence.   The commissioner based his findings upon

the testimony and his "ability to observe the parties and the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
witnesses and despite denials by [husband] . . . ." On appeal,
          [t]he commissioner's report is deemed to be
          prima facie correct. The commissioner has
          the authority to resolve conflicts in the
          evidence and to make factual findings. When
          the commissioner's findings are based upon
          ore tenus evidence, "due regard [must be
          given] to the commissioner's ability . . . to
          see, hear and evaluate the witness at first
          hand."


Brown v. Brown, 11 Va. App. 231, 236, 397 S.E.2d 545, 548 (1990)

(citations omitted).   "[T]he trial judge ordinarily must sustain

the commissioner's report unless he or she concludes that it is

not supported by the evidence."       Id.    We must affirm the trial

court's decision unless it is plainly wrong or without evidence

to support it.   See McLaughlin v. McLaughlin, 2 Va. App. 463,

466-67, 346 S.E.2d 535, 536 (1986).

                                  I.

     Wife testified regarding husband's behavior throughout the

marriage, which was marked by several separations.        Husband had

affairs and drank excessively.    He took little responsibility for

the children when they were young.      Husband discouraged wife's

contacts with her friends.   On several occasions, husband refused

to provide wife with sufficient funds to purchase groceries, so

wife borrowed money from a friend.      Wife testified that husband

was increasingly angry with her and their children, would scream

at her, and "would stand there in front of me with his fist

clenched just so mad and so angry."         Following one incident when

husband became angry and threw a beer bottle at her, wife moved



                                  2
out of the house.

     Numerous witnesses corroborated wife's testimony.     Elizabeth

Trudell corroborated wife's description of her emotional

condition following the bottle-throwing incident.     Wife was

"shaking and crying and pacing back and forth."   Trudell also

corroborated wife's testimony that husband was unpleasant to her

friends.   Cindy Wiatt corroborated wife's testimony that husband

would refuse to pay for groceries.   Betty Lou Hudgins

corroborated wife's testimony that husband was domineering and

controlling towards wife.   Husband admitted to one adulterous

affair during the marriage, although he denied three other

affairs.
     It is true that "a complainant must prove and corroborate

his or her grounds for divorce by independent evidence."     Emrich

v. Emrich, 9 Va. App. 288, 295-96, 387 S.E.2d 274, 278 (1989).

However, "[e]very element or essential charge need not be

corroborated, nor must the corroborating evidence, standing

alone, prove the grounds for divorce, but corroboration must give

sufficient strength to the complainant's testimony to be clearly

worthy of belief."   Id. at 296, 387 S.E.2d at 278.    The record

contains sufficient corroboration of wife's allegations of

cruelty to support the commissioner's factual findings and the

trial court's decision.




                                 3
                                II.

     Husband contends that the trial court erred in awarding wife

a divorce on the ground of cruelty when, through her financial

irresponsibility and adultery, there was sufficient evidence of

fault on wife's part.   Although not so identified, this argument

raises the defense of recrimination.   "The doctrine of

recrimination bars granting a divorce where the complainant's own

actions constitute grounds for divorce."   Venable v. Venable, 2
Va. App. 178, 184, 342 S.E.2d 646, 650 (1986).   Husband did not

plead adultery as a ground for divorce, and hence may not rely on

that ground by way of recrimination.   Instead, husband alleged

that wife was guilty of "mental cruelty" and was unable to manage

finances, causing him "great embarrassment and mental anguish."

Neither the commissioner nor the trial judge found that husband

had proven this allegation.   We find no error in the trial

court's refusal to award husband a divorce on the unproven ground

of mental cruelty.
     Accordingly, the decision of the circuit court is summarily

affirmed.
                                                          Affirmed.




                                 4